DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/179/029.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
	The rejection of independent claims 1, 14, and 20 stands according to the newly cited portions of LARACEY, cited to clarify the basis of the existing rejection to an amendment narrowing the scope of the original claim.
	Applicant presents amendments to independent claims 1, 14, and 20; the amendment is limited to a single clause, on a single limitation, of each claim.  The amendment appears as follows (underlined):
	receive, as input at a user interface, a machine-readable element having the identifier associated with the first transaction encoded therein, wherein the identifier is not associated with a digital wallet account.
	Applicant argues, inter alia, that LARACEY does not disclose claims 1, 14, and 20 because LARACEY does not disclose a machine-readable element having the identifier associated with the first transaction encoded therein, wherein the identifier is not associated with a digital wallet account.   To this end Applicant provides the following analysis of the 
Laracey does not disclose providing a QR code for any purpose for this scenario because the customer presumably already has the wallet application installed on their phone and can access the seed record via their installed application.  Contrary to what is stated in the Office Action, the user in Laracey does not scan the QR-code to associate the digital wallet of the user with the "seed record." Instead, the seed record is already associated with the user's digital wallet based on the information entered at the POS or enrollment system alone (see FIG. 2).

Response at 8 (emphasis added).  The emphasized statement is not accurate with respect to the disclosure of LARACEY because ¶ [0040] is not limited to the case where the user already has a digital wallet account—the passage also discloses the case where the seed record is created based on the first transaction, and the user is not yet associated with a digital wallet account.  The enrollment of the user in the digital wallet account is in response to the user scanning the QR code, and the digital wallet account populating with the seed record.   See LARCEY ¶¶ [0038-40].
	Examiner acknowledges that this turns on the claim interpretation of whether the identifier is associated with a digital wallet before the user completes registration.  Under the broadest reasonable interpretation of the claim, the “seed record” as the identifier, is affiliated with the payment transaction at the merchant terminal; the user does yet have a digital wallet account, and will not until the identifier is scanned and linked with the wallet application.  This is an important distinction between the case where the user already has a digital wallet account and the case where the user does not.
	Notably, the claims of the present application do not make this distinction between populating a pre-existing digital wallet or populating a newly created digital wallet.  Moreover, the disclosure of LARACEY is not limited to the steps as presented in Fig. 2 and Fig. 4.
See ¶ [0038] (disclosing the wallet enrollment system) (“[S]ome or all of the transaction data may be transmitted . . . to the wallet enrollment system 114 at 202, including, for example, data from Track 1 and/or Track 2 of a magnetic stripe of the payment device, as well as information identifying the user.”).  
	Moreover, the present Specification states: “The system can retrieve the payment account information based on the transaction record to substantially automatically populate the payment account information into the digital wallet of the customer.”  Spec ¶ [0003] (emphasis added).  Examiner fails to see how Applicant’s argument distinguishes Laracey when the Specification itself teaches that the claimed invention only “substantially” automatically populates the payment information.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim(s) 1-7, 14-16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2013/0317928 A1 (hereinafter “LARACEY”).  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.

	Regarding independent claims 1, 14, and 20, LARACEY discloses:
1.1	 one or more databases configured to electronically store data corresponding to a purchase history of a user, the purchase history including payment account information for a first transaction captured through a reader at a point-of-sale system at the time of the first transaction and an identifier associated with the first transaction
	LARACEY at [0011] (“In some embodiments, digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. . .   For example, the information may be obtained during a purchase transaction at a merchant in which the user presents a traditional credit card ( or other payment device) to a merchant at a point of sale (in 
	LARACEY at [0017] (“The provisioning of the digital wallet includes associating the received payment card data . . . with the customer's digital wallet. In some embodiments the actual payment account information . . . is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like.”);
	LARACEY at [0032]  (“Pursuant to some embodiments, the provisioning of a new digital wallet may include the storage of the received payment card information in a secure storage device or network, and generating an identifier (or "proxy") which allows the digital wallet to reference the payment card information in the secure storage device or network. The proxy may further be associated with a wallet identifier assigned to the new customer. In this manner, a digital wallet may be created that is seeded with basic information associated with the customer, including the customer contact information (such as mobile phone number) and a proxy or identifier usable to lookup or retrieve the payment card information.”);
1.2	 and a computing system in communication with the one or more databases, the computing system being configured to: 
	receive, as input at a user interface, a machine-readable element having the identifier associated with the first transaction encoded therein, wherein the identifier is not associated with a digital wallet account;
	LARACEY at [0055] (“In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For example, a QR code may be generated which encodes a URL to a download location for the mobile wallet application (which may be personalized for the consumer). The consumer may be 
1.3	 based on input of the machine-readable element, search the one or more databases to determine the payment account information associated with the identifier
	LARACEY at [0056] (“When the mobile wallet application is downloaded onto the consumer's mobile device, an installer may launch the application and prompt the consumer for information to complete the enrollment process. For example, the consumer may be prompted to validate themselves. As one specific validation example, a consumer may be presented with several addresses that may be associated with their payment card(s) (several of which are invalid) and prompted to select their correct address. If the consumer properly identifies their correct address, the consumer is validated and the mobile wallet application installation process may complete and the mobile wallet may be used for use in payment transactions.”);
1.4	 generate, at the user interface, a prompt requesting confirmation of adding the payment account information for the first transaction to a digital wallet
1.5	 receive, as input at the user interface, positive confirmation to the generated prompt
	LARACEY at [0016] (“This wallet registration request message can be initiated by the point of sale terminal or it can be initiated elsewhere in the authorization processing network (e.g., such as at an acquirer, an issuer, a merchant processor, a gateway, or in the payment network itself). In some embodiments, generation (and transmission) of the wallet registration request message may require permission or acceptance by the customer. In some embodiments, this permission or acceptance is obtained at the point of sale (e.g., by presenting a message to the customer on a customer facing point of sale device, such as that shown and described below in conjunction with FIG. 5). In some embodiments, the customer permission or acceptance includes 
1.6	 and populate the digital wallet with the payment account information.
	LARACEY at [0017] (“The provisioning of the digital wallet includes associating the received payment card data (e.g., from Track 1 and/or Track 2 of the payment card or the like) with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like. Once the digital wallet is provisioned, information is transmitted from the wallet enrollment system (or from a system under control of the wallet enrollment system) to the customer (using the contact method provided by the customer) with instructions for accessing the newly provisioned digital wallet.”).
	However, LARACEY does not explicitly disclose: a machine-readable element having the identifier associated with the first transaction encoded therein, wherein the identifier is not associated with a digital wallet account.  The distinction is that while LARACEY explicitly discloses the QR-code as a machine-readable element that is presented to the user from the enrollment device (which, in this instance, may be embodied as a component of a point-of-sale system), LARACEY does not explicitly state that its “proxy identifier” is encoded in the QR-code.
	Nonetheless, one of skill in the art would have been able to conclude at the time of the effective filing date of the claimed invention that the QR-code does include an identifier which associates the user, with the payment account information from the first transaction, and the “seeded” digital wallet.  This is because the user scanning the QR-code of LARACEY associates first transaction, and this is equivalent to the step at (1.2) of having the identifier associated with the first transaction encoded therein wherein the identifier is not associated with a digital wallet account.  The is because, in the wallet enrollment case, “seed record” is not yet associated with a user’s registered digital wallet account—it is only affiliated in so far as the “seed record” is in the wallet enrollment system, awaiting the user to scan the QR-code. 
	LARACEY at [0037] ("Reference is now made to FIG. 2, where a process 200 for creating a wallet account pursuant to some embodiments is described. Process 200 may be performed by a system such as the system 100 of FIG. 1. For example, process 200 may be performed in association with a purchase transaction conducted by a customer of a merchant system 106. Although embodiments are described as being performed in conjunction with a purchase transaction, embodiments may also be used in a registration process, where a customer swipes or presents a payment device in order to create a "seed" record in a digital wallet, without conducting a payment transaction.")
	LARACEY at [0038] ("Processing begins at 202 where a wallet enrollment system 114 (or other device operated to perform the processing of FIG. 2) receives transaction data from a payment transaction involving a user and a payment device. For example, the transaction data may be received from a merchant point of sale location at which a user has presented a payment device for a purchase transaction. The transaction processing at the merchant may proceed as a normal transaction; however, some or all of the transaction data may be transmitted (in parallel, in real time, or in a batch mode) to the wallet enrollment system 114 at 202, including, for example, data from Track 1 and/or Track 2 of a magnetic stripe of the payment device, as well as information identifying the user. For example, processing at 202 may include transmitting or preparing to transmit the following information to the wallet enrollment system: the user's name, the primary account number ("PAN") of the payment device, and an expiry date. In some embodiments, the user may be prompted to provide additional information such as an email address, a phone number, or the like.")
	LARACEY at [0039-40] (“In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like). For example, an illustrative user interface 500 for prompting for such information is shown in FIG. 5 (where a user interface 500 that may be displayed on a display device 502 at a point of transaction is shown). At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term "seed record" generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed record includes payment account information for a new payment account to be associated with the user.”)
Thus, the embodiments of LARACEY, viewed individually and in combination, disclose all elements of independent claims 1, 14, and 20, each commensurate in scope.  The independent claims of the present invention recite a system and steps for adding payment and account information to a user’s wallet application based on a first transaction at a point-of-sale system, payment account information) from this first transaction are associated with an identifier, and this identifier is used to associate the user, payment, and account information with the user’s corresponding wallet application (1.1).  At (1.2), the identifier is a machine-readable element, which the system receives as input at a user interface; at (1.3) the inputted identifier is searched for in a database to find the associated payment account information; at (1.4) the user interface of the system prompts the user to confirm the addition of this payment account information to the user’s wallet application, and at (1.5) the user inputs a confirmation of this prompt; at (1.6) the digital wallet of the user is now populated with the payment account information from the first transaction.
	The invention of LARACEY is to provisioning a digital wallet with the received payment card data from a first transaction, where the payment card data is stored on a network or device associated with an identifier (1.1, 1.2).  As in the claims at present, the user of LARACEY accesses this payment information through the input of a machine-readable medium, in this case, a QR code “personalized for the consumer” (1.3).  The user then views and inputs prompts on the user’s mobile device to confirm the addition of the payment information to the digital wallet application (1,4, 1.5).  The wallet application is subsequently populated with this payment information (1.6).
	Therefore, the invention in the independent claims would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because all of the elements are taught in  LARACEY, just not in a single embodiment, as shown above.all elements of independent claims 1, 14, and 20, and independent claims 1, 14, and 20 stand rejected under 35 U.S.C. 103.

	Regarding claim 2, LARACEY discloses:
2.1	 during the first transaction, a recording storing the payment account information is automatically created in the one or more databases.

	LARACEY at [0052] (“The consumer then swipes or taps (depending on whether the card is a magnetic stripe card or an RFID card) a first payment card on reader 306. The card data is transmitted from the enrollment device 304 to a remote wallet enrollment platform for processing. The card data (such as, for example, Track 1 and Track 2 data from a magnetic stripe payment card) are read by the reader 306, passed to the enrollment device 304 for association with the information entered by the consumer (e.g., the mobile phone number entered by the consumer), and transmitted to the remote wallet enrollment platform so that the data may be used to store the card data in the consumer's mobile wallet.”).
	LARACEY discloses that the payment account information, embodied here as “card data,” is transmitted from the enrollment device to the remote wallet enrollment platform, for “association with the information entered by the consumer.”  In other words, it is automatically transmitted to a database, where the payment card data becomes associated with a newly created digital wallet [0052] or is added to an existing “active record” account [0040].  Thus, LARACEY discloses all elements of claim 2, and claim 2 stands rejected under 35 U.S.C. 103.

	Regarding claim 3, LARACEY discloses:
3.1	 the payment account information includes at least one of credit card information or debit card information.
	LARACEY at [0015] (“In the illustrative example, an individual (the "customer") has several payment cards, including a debit card issued by a first bank (referred to as "First Bank") and a credit card issued by a second bank (referred to as "Second Bank").
	LARACEY discloses the payment card information as including a debit card or credit card.  Thus, LARACEY fully discloses all elements of claim 3, and claim 3 stands rejected under 35 U.S.C. 103.

	Regarding claim 4, LARACEY discloses:
4.1	 the identifier is a unique alphanumeric code assigned to the first transaction.
	LARACEY at [0017] (“In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like.”).
	However, LARACEY does not expressly disclose where the “proxy identifier” itself, is specifically a unique alphanumeric code.  Nonetheless, one of skill in the art would have been able to conclude at the time of the effective filing date of the claimed invention that where a “PAN” is an account identifier composed of alphanumeric characters, that any other identifier related to the digital wallet account or its payment account information, could also take the form of an alphanumeric code.  LARACEY discloses the identifier as a “proxy identifier,” which is associated with a primary account number, which is an alphanumeric code.  Thus, it would have been obvious to a person having ordinary skill in the art at the effective filing date of claimed 

	Regarding claims 5 and 15, LARACEY discloses:
5.1	 the machine-readable element is a QR code or a barcode.
	LARACEY at [0055] (“In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For example, a QR code may be generated which encodes a URL to a download location for the mobile wallet application (which may be personalized for the consumer). The consumer may be prompted to operate their mobile device and scan the QR code to initiate download and installation of the mobile wallet application.”).
	LARACEY discloses the machine-readable element as a QR code, which can be personalized to the specific user and scanned to initiate the mobile wallet application.  Thus, LARACEY fully discloses all elements of claims 5 and 15, which are commensurate in scope, and claims 5 and 15 stand rejected under 35 U.S.C. 103.

	Regarding claim 6, LARACEY discloses:
6.1	 the machine-readable element is included on a printed or digital receipt associated with the first transaction.
	LARACEY at [0055] (“In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For example, a QR code may be generated which encodes a URL to a download location for the mobile wallet application (which may be personalized for the consumer). The consumer may be 
	LARACEY discloses a QR code as the machine readable element, and a QR code may be embedded in either printed or digital media.  As discussed above, regarding independent claim 1 at (1.2), LARACEY also discloses the machine-readable element as scanned with respect to a first transaction.  The “wallet installation message” is associated with a first transaction, where the user may install the digital wallet application by scanning the QR-code and subsequently receiving the associated payment account information from that first transaction with the newly enrolled digital wallet application.  Thus, LARACEY fully discloses all elements of claim 6, and claim 6 stands rejected under 35 U.S.C. 103.

	Regarding claims 7 and 16, LARACEY discloses:
7.1	 upon receiving positive confirmation to the generated prompt, the computing system is configured to create the digital wallet, associate the digital wallet with the user, and electronically store data corresponding to the digital wallet in the one or more databases.
	LARACEY at [0039-40] (“In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like). For example, an illustrative user interface 500 for prompting for such information is shown in FIG. 5 (where a user interface 500 that may be displayed on a display device 502 at a point of transaction is shown). At 206, the 
	LARACEY discloses the user being prompted to positively confirm or “consent” to store transaction data as part of a “seed record” in a wallet database.  The “seed record” corresponds to the transaction data of a user and the digital wallet.  Thus, LARACEY fully discloses all elements of claims 7 and 16, which are commensurate in scope, and claims 7 and 16 stand rejected under 35 U.S.C. 103.

	Claims 8-10 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2013/0317928 A1, LARACEY (as cited prior), in view of U.S. Pre-Grant Publication US 2018/0165781 A1 (hereinafter “RODRIGUEZ”).

	Regarding claims 8 and 17, LARACEY discloses:
8.1	 during the first transaction, the computing system is configured to encrypt the payment account information with a temporary reference number that points to a first memory location at which the payment account information is stored, the temporary reference number is erased after a specified time period.
	LARACEY at [0017] (“The provisioning of the digital wallet includes associating the received payment card data (e.g., from Track 1 and/or Track 2 of the payment card or the like) with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like.”);

	LARACEY at [0031] (“If the customer did not previously have a digital wallet provisioned, this data (received by the wallet enrollment system 114 from a wallet request message or messages) is used to create a new "seed" digital wallet account in the customer's name with the swiped payment card as the initial payment instrument in the digital wallet. If the customer did previously have a digital wallet provisioned, this information from the wallet request message is used by the wallet enrollment system 114 to update an existing digital wallet of the customer (by adding the new payment card to the existing digital wallet of the customer).”).
	LARACEY does not disclose: encrypt the payment account information [. . . ]
 that points to a first memory location at which the payment account information is stored.
	However, RODRIGUEZ discloses what LARACEY does not, namely:
	RODRIGUEZ at [0105-107] (“The data stores are implemented at the hardware level in non-volatile electronic storage.  Four data stores of the digital identity system 1 are shown: a first data store 24 (‘secure store’), a second data store 33, a third data store 34 (‘published data store’), and a fourth data store 31 (‘master receipt book’). Data held at an addressable memory location in the published data store 34 is accessible via a public interface 106, for example using a link (e.g. URI, URL etc.) to that memory location. That is not to say that the information held 
	Regarding, LARACEY in view of RODRIGUEZ, each discloses an invention that when viewed in combination by a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, fully discloses claims 8 and 17 of the present invention, as cited above.
	The invention of LARACEY discloses a system that associates payment account information from a first transaction with a user account, which is stored as a “seed record” with a “proxy identifier,” which acts as a temporary reference to update or “seed” a digital wallet account with the payment account information from the first transaction.  This discloses all elements of claims 8 and 17 but for encrypt the payment account information, where the temporary reference number points to a first memory location.
	The invention of RODRIGUEZ discloses a digital identity system, one embodiment of which includes a digital wallet application.  Thus, RODRIGUEZ is analogous art to LARACEY and the present invention.  RODRIGUEZ discloses encrypting the payment account information and storing it at enumerated locations within a memory, where the first store, is a secure store, made possible by encrypting the identifier.
	The invention of the present claims 8 and 17 is the digital wallet application of LARACEY where data is stored according to the disclosure of RODRIGUEZ.  The identifier stored and encrypted by RODRIGUEZ is analogous to that of LARACEY and the present invention, because it is an identifier that may also be used to identify a user in association with a 
	By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of LARACEY with that of RODRIGUEZ to arrive at the invention of the present application.  Therefore claims 8 and 17 are rendered obvious by LARACEY in view of RODRIGUEZ.

	Regarding claims 9 and 18, LARACEY discloses:
9.1	 during populating the digital wallet with the payment account information, the computing system is configured to retrieve the payment account information using the temporary reference number and to encrypt the payment account information with a permanent reference number, the permanent reference number being stored in the digital wallet in place of the payment account information.
	LARACEY at [0040] (“At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term ‘seed record’ generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed 
	LARACEY at [0042] (“Processing continues at 210 where additional data and/or verification details are received from the user, and the seed record is converted to an active record in the wallet enrollment system 114.”).
	LARACEY does not disclose: encrypt the payment account information with a permanent reference number, the permanent reference number being stored in the digital wallet in place of the payment account information.
	However, RODRIGUEZ discloses what LARACEY does not, namely:
	RODRIGUEZ at [0108] (“The purpose of the various data stores 24, 31, 33, 34 within the digital identity system 1 is described in further to detail below. Suffice it to say that user data is held on behalf of users of the digital identify system 1 in the secure store 24. Each piece of user data is encrypted using an encryption keys ("user keys", generated by the user key generator 102) that are held only by the user himself, i.e. which are not stored within the digital identity system 1 itself. Each piece of user data is stored as the value of a database key-value pair of the secure store 24.”)
	LARACEY discloses the steps of “seeding” or populating the digital wallet with payment account information to create an “active record” for the digital wallet, and RODRIGUEZ discloses information or “user data” as encrypted with a “database key-value pair” in place of storing the data itself within the wallet application.  Combining the encryption and storage steps of RODRIGUEZ with the steps of “seeding” and creating an “active record” in the digital wallet by LARACEY, is equivalent to the creation of a permanent reference number, which encrypts payment account information for retrieval.  This combination is the invention as claimed in dependent claims 9 and 18 of the present application.
	By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of LARACEY with that of RODRIGUEZ to arrive at the invention of the present application.  Therefore claims 9 and 18 are rendered obvious by LARACEY in view of RODRIGUEZ.

	Regarding claim 10, LARACEY discloses:
10.1	 during a second transaction, the computing system is configured to receive payment from the digital wallet by pointing to a second memory location at which the permanent reference number is stored.
	LARACEY at [0040-42] (“For example, a user who has already established an existing digital wallet with payment account details for a Visa® credit card, and who is conducting a purchase transaction using a MasterCard® debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet. Processing continues at 208 where the user is notified of the creation of the seed record. For example, this notification may be transmitted to the user as an email message, as a text message, as a phone call or the like, prompting the user to verify details in the seed record and to add any additional data needed to convert the seed record to an active record. . . . Processing continues at 210 where additional data and/or verification details are received from the user, and the seed record is converted to an active record in the wallet enrollment system 114.”).
not disclose: pointing to a second memory location at which the permanent reference number is stored.
	However, RODRIGUEZ discloses what LARACEY does not, namely:
	RODRIGUEZ at [0105-107] (“The data stores are implemented at the hardware level in non-volatile electronic storage.  Four data stores of the digital identity system 1 are shown: a first data store 24 (‘secure store’), a second data store 33, a third data store 34 (‘published data store’), and a fourth data store 31 (‘master receipt book’). Data held at an addressable memory location in the published data store 34 is accessible via a public interface 106, for example using a link (e.g. URI, URL etc.) to that memory location. That is not to say that the information held in the published data store 34 is freely available to the public, as the data held therein and/or the links to it are encrypted in the manner described below. The digital identity system 1 also comprises a secure, encryption key generator 102 (‘user key generator’), the functionality of which is described later.”);
	RODRIGUEZ at [0108] (“The purpose of the various data stores 24, 31, 33, 34 within the digital identity system 1 is described in further to detail below. Suffice it to say that user data is held on behalf of users of the digital identify system 1 in the secure store 24. Each piece of user data is encrypted using an encryption keys ("user keys", generated by the user key generator 102) that are held only by the user himself, i.e. which are not stored within the digital identity system 1 itself. Each piece of user data is stored as the value of a database key-value pair of the secure store 24.”)
	LARCACEY discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet, and RODRIGUEZ discloses that payment information (‘user data”) is stored at a second memory location, with a permanent reference number (“database key-value”).  The step of receiv[ing] payment from the digital wallet system in a subsequent or second transaction, as disclosed by LARACEY, where the payment information is stored and retrieved according to RODRIGUEZ, is precisely that of the present dependent claim.
	By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of LARACEY with that of RODRIGUEZ to arrive at the invention of the present application.  Therefore claim 10 is rendered obvious by LARACEY in view of RODRIGUEZ.

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LARACEY in view of U.S. Pre-Grant Publication US 2014/0249948 A1 (hereinafter “GRAYLIN”).

	Regarding claim 11, LARACEY discloses:
11.1	 during a second transaction, the computing system is configured to receive as input information regarding one or more items to be purchased by the user, and the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	However, GRAYLIN discloses what LARACEY does not, namely:

	Regarding, LARACEY in view of GRAYLIN, each discloses an invention that when viewed in combination by a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, fully discloses claims 11 and 19 of the present invention, as cited above.
	LARACEY, as discussed above with respect to claim 10, discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet.  Thus, LARACEY discloses a second transaction at the computing system where the user may pay with the stored information in the digital wallet.
	The invention of GRAYLIN discloses a mobile checkout system involving a customer using an application on a mobile device to complete a purchase for goods on a merchant’s checkout server.  Thus, GRAYLIN is analogous art to LARACEY and the present invention.  
	The invention of the present claim 11 is the digital wallet system of LARACEY, where (i) in a subsequent, second transaction, payment information is received at the point-of-sale as stored in the “active record” of the digital wallet,; and (ii) the purchase is made using a digital shopping cart in the wallet application, as disclosed by GRAYLIN.  In other words, the present claim 11 is the invention of LARACEY with a digital shopping cart used at checkout.  Modifying LARACEY with the use of a digital shopping cart on a mobile wallet application, at a point-of-sale terminal, yields the present invention as a predictable result.
	By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of LARACEY with that of GRAYLIN to arrive at the invention of the present application.  Therefore claim 11 is rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 12, LARACEY discloses:
12.1	 the computing system is configured to generate payment for the one or more items in the digital shopping cart with the payment account information in the digital wallet to complete the second transaction.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the digital shopping cart.
	However, GRAYLIN discloses what LARACEY does not, namely:

	LARACEY, as discussed above with respect to claims 10 and 11, discloses a second transaction at the computing system where the user may pay with the stored information in the “active record” digital wallet.  GRAYLIN discloses the digital shopping cart as the “shopping application on the user's mobile communication device” configured for “checkout and purchase.”  Modifying the digital wallet system of LARACEY to include the shopping application of GRAYLIN for use at a point-of-sale terminal yields the invention of the present claim 12.
	By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of LARACEY with that of GRAYLIN to arrive at the invention of the present application.  Therefore claim 12 is rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 13, LARACEY discloses:
13.1	 the computing system is configured to pair with and transfer the digital shopping cart to a checkout terminal, and payment for the one or more items in the digital shopping cart is completed at the checkout terminal with the digital wallet.
	LARACEY at [0039] (“In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like).”)
	LARACEY does not disclose: the computing system is configured to pair with and transfer the digital shopping cart to a checkout terminal, and payment for the one or more items in the digital shopping cart is completed at the checkout terminal with the digital wallet.
	However, GRAYLIN discloses what LARACEY does not, namely:
	GRAYLIN at [0087-89] (“The checkout server 600 hosts one or more of the web services and exposes them as application program interfaces (APIs) 602 called Checkout APIs for online/mobile merchants to develop their shopping application(s). . . . . In one aspect, the shopping application creates a checkout token that is used to uniquely identify a payment transaction by calling an API method hosted by the checkout server 600. Information about the transaction including product information, price and amount, and flow control information such as redirection URLs are provided as input parameters. . . . In this example, the user or customer 900 is browsing using a shopping application 504 on the user's mobile communication device 500. The customer 900 launches the shopping application 504, such as an opera ticket application. The customer 900 uses the shopping application 504 to browse and add items to a shopping cart for checkout and purchase.”).
checkout terminal using the digital wallet.  GRAYLIN discloses a system where the “shopping application” pair[s] with and transfer[s] its items to the application programming interface (API) of the merchant checkout server.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the interaction with the merchant checkout server of GRAYLIN with the checkout terminal of LARACEY, to arrive at the claimed invention.  Therefore claim 13 is rendered obvious by LARACEY in view of GRAYLIN.

	Dependent claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LARACEY in view of RODRIGUEZ and in further view of GRAYLIN.

	Regarding claim 19, LARACEY discloses:
19.1	 during a second transaction, the computing system is configured to receive as input information regarding one or more items to be purchased by the user, and the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	However, GRAYLIN discloses what LARACEY does not, namely:

	The limitation of claim 19 is commensurate in scope with that of claim 11, analyzed and rejected above as obvious over LARACEY in view of GRAYLIN.  However, claim 19 depends from claim 18, which is disclosed by LARACEY in view of RODRIGUEZ.
	The invention of LARACEY discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet.  Thus, LARACEY discloses a second transaction at the computing system where the user may pay with the stored information in the digital wallet.
	The invention of GRAYLIN discloses a mobile checkout system involving a customer using an application on a mobile device to complete a purchase for goods on a merchant’s checkout server.  Thus, GRAYLIN is analogous art to LARACEY, RODRIGUEZ, and the present invention.  GRAYLIN discloses the use of a “shopping application to browse and items to a shopping cart for checkout and purchase.”
	The invention of the present claim 19 is the digital wallet system of LARACEY, where (i) in a subsequent, second transaction, payment information is received at the point-of-sale as stored in the “active record” of the digital wallet,; and (ii) the purchase is made using a digital shopping cart in the wallet application, as disclosed by GRAYLIN.  In other words, the present claim 19 (as with claim 11) is the invention of LARACEY with a digital shopping cart used at checkout.  Modifying LARACEY with the use of a digital shopping cart on a mobile wallet application, at a point-of-sale terminal, yields the present invention as a predictable result.

	Therefore LARACEY in combination with GRAYLIN discloses all elements of dependent 19, and claim 19 is rendered obvious by LARACEY in view of RODRIGUEZ and further in view of GRAYLIN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richard US 20120253913 A1 [0043] (“With reference to the main flowchart of FIG. 4, the processor is programmed to generate a virtual wallet including a reward value component at step 402, input information about an item desired to be purchased at step 404, generate a proposed payment solution from the virtual wallet sufficient to pay for the item at step 406, and present the proposed payment solution to the point of sale terminal at step 408. The POS terminal executes the instructions for payment of the item at step 410.”); [0053] Referring to FIG. 6, the step 404 of inputting item information to the mobile device is now described in further detail. As the user is shopping at a merchant location, he will see an item that he wishes to purchase. Most if not all commercial products will have some sort of identifying bar code symbol, such as a UPC code (Universal Product Code) or a QR Code (Quick Response Code).; [0062] (“In the next main step 408, the mobile device processor is programmed to present the proposed payment solution to a point of sale terminal. This is shown in further detail in FIG. 8. A 
Campos US 20130036048 A1 [0161] (“The kiosk 189 may be placed in a high-traffic area such as a shopping mall, and may perform any electronic wallet management function. For example, users may create, delete, and alter their electronic wallets or sub -wallets. Users may also check the balances of electronic value tokens residing in the e -wallet, add, remove, reload, recharge, print, and exchange value tokens in their electronic wallets or sub -wallets. The kiosk 189 may minor transactions available through an electronic wallet management website in at least one embodiment, or the functionality of an e -wallet enabled personal digital assistant and/or smart phone. Users may employ a print-on-demand function with their value tokens if a particular retailer does not accept electronic wallet transactions. For example, a user may select a value token to print, and a printer connected to the kiosk 189 will print a physical representation of the selected value token, for example a receipt having a scannable bar code linked to the electronic value token. The physical representation may be a gift card with a magnetic stripe, a paper receipt or coupon with a barcode or matrix code (e.g., QR code), and the like. In an embodiment, kiosk 189 may print a physical card, for example for an additional printing fee. The user may also provision and/or partition (e.g., create sub -wallets) an electronic wallet using the kiosk 189. For example, after authentication of the user and identification of the electronic wallet associated with the user, the user may insert the user's physical stored value cards into the kiosk 189, for example a machine operated kiosk similar to an automatic teller machine or alternatively a manned kiosk having appropriate card readers and the like. The kiosk 189 may convert the physical stored 
Campos US 20140195425 A1 [0097] (“There can be many ways to provision or add value tokens to an electronic wallet. For example, a user may pay the vendor for a value token, and the vendor may insert the electronic value token into the user's wallet. Alternatively, the user may obtain a physical representation of the electronic value token from the vendor (e.g., a card, chit, printed receipt, etc.) and may subsequently add the value to the electronic wallet (for example, via a phone or internet accessed user interface). The user may have a choice of many different retailers affiliated with the vendor. In other words, a given vendor may offer a plurality of tokens associated with different retailers. For example, a retailer may offer promotions to compete for the user's business when purchasing a value token such as a prepaid account.”).
Hruska US 20130262316 A1 [0005] (“FIG. 3a demonstrates the procedure for a registered Mobile Wallet user (buyer) to purchase the item listed and displayed by another Mobile Wallet user (seller) on their social network by scanning a QR-Code.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685